DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 7-10, 13, 18, 23, 28, 29, 33, 35-37, 41-44, 48-50 and 54 are pending in the instant application.  Applicant had previously elected Group I (Invention I) and SEQ ID NO: 5 and 10 without traverse on 09/28/2020.  Claims 36, 37, 41, 42, and 54 and SEQ ID NOs: 1-4, 6-9, and 11-16 have been withdrawn from further consideration as being drawn to a nonelected invention.

2.	Claims 1, 7-10, 13, 18, 23, 28, 29, 33, 35, 43, 44, and 48, and SEQ ID NO: 5 and SEQ ID NO: 10 are under consideration in this Office Action.

3.	The previous objection to the title has been withdrawn in view of the amendment to the title filed on 04/19/2021.

4.	The previous rejection of the claims on the basis that it contains an improper Markush grouping of alternatives has been withdrawn in view of the claim amendment and arguments filed on 04/19/2021.

5.	The previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of the claim amendment and arguments filed on 04/19/2021.

6.	The previous rejection of the claims under 35 U.S.C. 102(a)(1) has been withdrawn in view of the claim amendment and arguments filed on 04/19/2021.

7. 	In view of the claim amendment and arguments filed on 04/19/2021, the previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in favor the 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
8.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 1, 7-10, 13, 18, 23, 28, 29, 33, 35, 43, 44, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7, 28  recite the phrases “wherein each BGUS enzyme in the blend has an effective range of substrates”  and “wherein the effective range of substrates catalyzed by the blend is greater that the effective range of substrates catalyzed by each enzyme in the blend individually” which renders the claim vague and indefinite. The instant specification refer to BpGUS and EeGUS enzyme blends having greater activity for several substrates compared to activity for several substrates by each enzyme individually.
The Declaration of John J. Tomashek, Ph.D. filed 04/19/20201 refer to the blend of BpGUS and EeGUS enzymes having greater activity for several substrates compared to activity for several substrates catalyzed by either the individual BpGUS enzyme or the individual EeGUS enzyme.  The Declaration of John J. Tomashek, Ph.D. filed 04/19/20201 does not show that the blend of BpGUS and EeGUS enzymes has greater activity for the substrates compared to the activity for the substrates by each enzyme individually.  For example see Figure A and substrate Oxazepam where BpGUS individually has greater activity than the blend, and Figure 2 B and substrate Codeine where EeGUS individually has greater activity than the blend.




Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11	Claims 1, 7-10, 13, 18, 23, 28, 29, 33, 35, 43, 44, and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising a blend of Brachyspira pilosicoli beta-glucuronidase (BpGUS) comprising the amino acid sequence of SEQ ID NO: 5 and and Eubacterium eligens beta-glucuronidase (EeGUS) comprising the amino acid sequence of SEQ ID NO: 10 wherein the level of activity of the blend for a range of substrates catalyzed by the blend is greater than the level of activity for the range of substrates catalyzed by each enzyme in the blend individually, wherein (a) the blend comprises about 10%-30% BpGUS and about 70%-90% EeGUS; (b) the blend comprises about 15%-25% BpGUS and about 75%-85% EeGUS; (c) the blend comprises 15% BpGUS and 85% EeGUS; or (d) the blend comprises 25% BpGUS and 75% EeGUS; and where the range of substrates catalyzed by the blend comprises: (a) glucuronidated metabolites of drugs comprising opiates, synthetic opioids, anti-depressants and benzodiazepines; (b) morphine-3-beta-D-glucuronide, hydromorphone-3-beta-D-glucuronide, oxymorphone-3-beta-D-glucuronide, codeine-6-beta-D-glucuronide and dihydrocodeine-6-beta-does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any composition comprising any blend of any two or more enzymes, wherein each enzyme in the blend is a beta-glucuronidase (BGUS) enzyme (Enzyme Commission number 3.2.1.31) wherein each BGUS enzyme in the blend has an effective range of substrates, and wherein the effective range of substrates catalyzed by the blend is greater that the effective range of substrates catalyzed by each enzyme in the blend individually, where the enzymes are of any amino acid sequence and structure, have different 
The specification provides guidance, prediction, and working examples for a composition comprising a blend of Brachyspira pilosicoli beta-glucuronidase (BpGUS) comprising the amino acid sequence of SEQ ID NO: 5 and and Eubacterium eligens beta-glucuronidase (EeGUS) comprising the amino acid sequence of SEQ ID NO: 10 wherein the level of activity of the blend for a range of substrates catalyzed by the blend is greater than the level of activity for the range of substrates catalyzed by each enzyme in the blend individually, wherein (a) the blend comprises about 10%-30% BpGUS and about 70%-90% EeGUS; (b) the blend comprises about 15%-25% BpGUS and about 75%-85% EeGUS; (c) the blend comprises 15% BpGUS and 85% EeGUS; or (d) the blend comprises 25% BpGUS and 75% EeGUS; and where the range of substrates catalyzed by the blend comprises: (a) glucuronidated metabolites of drugs comprising opiates, synthetic opioids, anti-depressants and benzodiazepines; (b) morphine-3-beta-D-glucuronide, hydromorphone-3-beta-D-glucuronide, oxymorphone-3-beta-D-glucuronide, codeine-6-beta-D-glucuronide and dihydrocodeine-6-beta-D-glucuronide; (c) glucuronidated opioids comprising buprenorphine glucuronide, norbuprenorphine glucuronide and tapentadol glucuronide; (d) glucuronidated anti-depressants comprising O-desmethylvenlafaxine glucuronide and amitriptyline-N-.beta.-D-glucuronide; or (e) glucuronidated benzodiazepines comprising temazepam glucuronide, oxazepam glucuronide and lorazepam glucuronide.
The Declaration of John J. Tomashek, Ph.D. filed 04/19/20201 refer to the blend of BpGUS and EeGUS enzymes having greater activity for several substrates compared to activity for several substrates catalyzed by either the individual BpGUS enzyme or the individual EeGUS enzyme.  The Declaration of John J. Tomashek, Ph.D. filed 04/19/20201 does not show that the blend of BpGUS and EeGUS enzymes has greater activity for the substrates compared to the activity for the substrates by each enzyme individually.  For example see Figure A and substrate Oxazepam where BpGUS individually has greater activity than the blend, and Figure 2 B and substrate Codeine where EeGUS individually has greater activity than the blend.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed beta-glucuronidase (BGUS) enzymes (Enzyme Commission number 3.2.1.31) from any biological source including a mollusk source selected from the group consisting of Helix, Haliotis, Cornu and Patella; 
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 7-10, 13, 18, 23, 28, 29, 33, 35, 43, 44, and 48 are also rejected because they do not correct the defect.


Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Applicant’s request to hold the rejection in abeyance filed 04/19/2021 is acknowledged. However, until a terminal disclaimer is filed the claims stand rejected for reasons of record.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons of record.  

The claims and/or the specification of the copending application teach a beta-glucuronidase (BGUS) enzyme comprising the amino acid sequence of SEQ ID NO: 5 or 10 and formulation comprising the BGUS enzyme and at least one excipient, where the said formulation can be either liquid (aqueous) or lyophilized (freeze-dried).

The teachings of the references have been stated above.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to arrive at the claimed method by making a composition comprising a blend of the Brachyspira pilosicoli beta-glucuronidase of Accession K0JGG2 (BpGUS) as the first enzyme, the Eubacterium eligens beta-glucuronidase (EeGUS) of Accession C4Z6Z2 as the second enzyme, the beta-glucuronidase of the copending application as the third enzyme, and any of the recombinant beta-glucuronidase mutants of Zhang et al. as the fourth enzyme; making an aqueous formulation comprising said composition and an excipient as taught by US20110237506 where each enzyme in the blend is present at a concentration of at least 0.1 mg/ml; and making a package formulation comprising the aqueous formulation and the container of US20150086526.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

14.	No claims are allowed.

15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652